EXECUTION COPY


AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT


DATED AS OF NOVEMBER 25, 2003

        HERSHEY FOODS CORPORATION, a Delaware corporation (the “Company”), the
banks, financial institutions and other institutional lenders (collectively, the
“Initial Lenders”) party hereto, CITIBANK, N.A., as administrative agent
(together with any successor thereto appointed pursuant to Article VII of the
Existing Credit Agreement referred to below, the “Agent”) for the Lenders (as
defined in the Existing Credit Agreement referred to below), BANK OF AMERICA,
N.A., as syndication agent, and CITIGROUP GLOBAL MARKETS INC. and BANC OF
AMERICA SECURITIES LLC, as joint lead arrangers and joint book managers, hereby
agree as follows:


PRELIMINARY STATEMENTS

    (1)        The Company is party to an Amended and Restated 364-Day Credit
Agreement dated as of November 27, 2001, amended and restated as of November 26,
2002 (as amended, supplemented or otherwise modified from time to time to (but
not including) the date of this Amendment and Restatement, the “Existing Credit
Agreement”) with the banks, financial institutions and other institutional
lenders party thereto and Citibank, N.A., as Agent for the Lenders and such
other lenders. Capitalized terms not otherwise defined in this Amendment and
Restatement shall have the same meanings as specified in the Existing Credit
Agreement.

    (2)        The parties to this Amendment and Restatement desire to amend the
Existing Credit Agreement as set forth herein and to restate the Existing Credit
Agreement in its entirety to read as set forth in the Existing Credit Agreement
with the following amendments.

    (3)        The Company has requested that the Lenders agree to extend credit
to it from time to time in an aggregate principal amount of up to $200,000,000
for general corporate purposes of the Company and its Subsidiaries not otherwise
prohibited under the terms of this Amendment and Restatement. The Lenders have
indicated their willingness to agree to extend credit to the Company from time
to time in such amount on the terms and conditions of this Amendment and
Restatement.

        SECTION 1. Amendments to the Existing Credit Agreement. The Existing
Credit Agreement is, effective as of the date of this Amendment and Restatement
and subject to the satisfaction of the conditions precedent set forth in Section
2, hereby amended as follows:

    (a)        Section 1.01 is hereby amended by deleting the definitions of
“Lenders” and “Termination Date” set forth therein and replacing them,
respectively, with the following new definitions thereof:

          “Lenders” means, collectively, each of the banks, financial
institutions and other institutional lenders listed on Schedule I hereto, each
Assuming Lender that shall become a party hereto pursuant to Section 2.05(c) and
each Eligible Assignee that shall become a party hereto pursuant to
Section 9.07.


          “Termination Date” means the earlier of (a) November 23, 2004 or, if
the Termination Date is extended pursuant to Section 2.18(a), the date to which
the Termination Date is extended pursuant to Section 2.18(a), and (b) the date
of termination in whole of the Commitments pursuant to Section 2.05(a), 2.05(b)
or 6.01.


    (b)         Section 4.01(e) is amended (i) by replacing the date “December
31, 2001” with the date “December 31, 2002” and (ii) by replacing the date “June
30, 2002” with the date “June 29, 2003".


    (c)         Section 9.02 is amended in full to read as follows:


    (a)         All notices and other communications provided for hereunder
shall be in writing (including telecopier, telegraphic or telex communication)
and mailed, telecopied, telegraphed, telexed or delivered, if to the Company or
to any Designated Subsidiary, at the Company’s address at Corporate
Headquarters, 100 Crystal A Drive, Hershey, Pennsylvania 17033-0810, Attention:
Treasury Department, Fax No. (717) 534-6724; if to any Initial Lender, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assumption
Agreement or the Assignment and Acceptance, as the case may be, pursuant to
which it became a Lender; and if to the Agent, at its address at Two Penn’s Way,
New Castle, Delaware 19720, Attention: Bank Loan Syndications, Fax No. (302)
894-6120; or, as to any Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Company and the Agent; provided that materials as may be
agreed between the Borrowers and the Agent may be delivered to the Agent in
accordance with clause (b) below. All such notices and communications shall,
when mailed, telecopied, telegraphed or telexed, be effective when deposited in
the mails, telecopied, delivered to the telegraph company or confirmed by telex
answerback, respectively, except that notices and communications to the Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Agent. Delivery by telecopier of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.


    (b)         So long as Citibank or any of its Affiliates is the Agent, such
materials as may be agreed between the Borrowers and the Agent may be delivered
to the Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the
Agent may make such materials (collectively, the “Communications”) available to
the Lenders by posting such notices on Intralinks, “e-Disclosure”, the Agent’s
internet delivery system that is part of Fixed Income Direct, Global Fixed
Income’s primary web portal, or a substantially similar electronic system (the
“Platform”). The Borrowers acknowledge that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.


    (c)         Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.


    (d)        Section 9.09 is amended by adding to the end thereof a new
sentence to read as follows:


          Notwithstanding anything herein to the contrary, each Borrower, the
Agent and each Lender (and each employee, representative or other agent of each
of the foregoing parties) may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to any of the foregoing
parties relating to such U.S. tax treatment and tax structure.


    (e)               Schedule I is deleted in its entirety and replaced with
Schedule I to this Amendment and Restatement.


        SECTION 2. Conditions of Effectiveness of this Amendment and
Restatement. This Amendment and Restatement shall become effective as of the
date first above written (the “Restatement Effective Date”) when and only if:

    (a)        The Agent shall have received counterparts of this Amendment and
Restatement executed by the Company and all of the Initial Lenders or, as to any
of the Initial Lenders, advice satisfactory to the Agent that such Initial
Lender has executed this Amendment and Restatement.


    (b)        On the Restatement Effective Date, the following statements shall
be true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Company, dated the
Restatement Effective Date, stating that:


    (i)         The representations and warranties of the Company contained in
Section 4.01 of the Existing Credit Agreement, as amended hereby, are correct on
and as of the Restatement Effective Date, and


    (ii)         No event has occurred and is continuing that constitutes a
Default.


    (c)         The Agent shall have received on or before the Restatement
Effective Date the following, each dated such date and (unless otherwise
specified below) in form and substance satisfactory to the Agent and in
sufficient copies for each Initial Lender:


    (i)         The Revolving Credit Notes of the Company to the order of the
Lenders, respectively, to the extent requested by any Lender pursuant to Section
2.19 of the Existing Credit Agreement.


    (ii)        Certified copies of the resolutions of the Board of Directors of
the Company approving this Amendment and Restatement (including the Commitment
Increase contemplated by Section 2.05(c) of the Existing Credit Agreement) and
the Notes of the Company, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment and Restatement and such Notes.


    (iii)        A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Amendment and Restatement and the Notes of the Company
and the other documents to be delivered hereunder.


    (iv)        A favorable opinion of Burton H. Snyder, General Counsel of the
Company, substantially in the form of Exhibit H to the Existing Credit Agreement
but with such modifications as are required to address the Existing Credit
Agreement, as amended by this Amendment and Restatement in form and substance
reasonably satisfactory to the Initial Lenders.


    (v)        A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.


    (vi)        Such other approvals, opinions or documents as any Lender,
through the Agent, may reasonably request prior to the Effective Date.


        SECTION 3. Reference to and Effect on the Existing Credit Agreement and
the Notes. (a) On and after the effectiveness of this Amendment and Restatement,
each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Existing Credit
Agreement, and each reference in the Notes to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Existing Credit
Agreement, shall mean and be a reference to the Existing Credit Agreement, as
amended by this Amendment and Restatement.

    (b)        The Existing Credit Agreement and the Notes, as specifically
amended by this Amendment and Restatement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

    (c)        Without limiting any of the other provisions of the Existing
Credit Agreement, as amended by this Amendment and Restatement, any references
in the Existing Credit Agreement to the phrases “on the date hereof”, “on the
date of this Agreement” or words of similar import shall mean and be a reference
to the Restatement Effective Date.

        SECTION 4. Costs and Expenses. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and Restatement, the Notes and the other documents to be
delivered hereunder (including, without limitation, the reasonable and
documented fees and expenses of counsel for the Agent with respect hereto and
thereto) in accordance with the terms of Section 9.04 of the Existing Credit
Agreement.

        SECTION 5. Execution in Counterparts. This Amendment and Restatement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment and Restatement by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment and Restatement.

        SECTION 6. Governing Law. This Amendment and Restatement shall be
governed by, and construed in accordance with, the laws of the State of
New York.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

HERSHEY FOODS CORORATION

--------------------------------------------------------------------------------

  By:   /s/ Frank Cerminara
Title:     Senior Vice President, Chief
               Financial Officer     By:   /s/ Robert J. Mazzoni, Jr
Title:     Vice President and Treasurer     CITIBANK, N.A.
    as Administrative Agent     By:   /s/ Carolyn Kee
Title:     Vice President   Lenders       CITIBANK, N.A.       By:  /s/ Carolyn
Kee
Title:     Vice President     BANK OF AMERICA, N.A.       By:  /s/ William
Sweeney
Title:     Managing Director     UBS LOAN FINANCE LLC       By:   /s/ Patricia
O'Kicki
Title:     Director       By:  /s/ Joselin Fernandes
Title:     Associate Director     MELLON BANK, N.A.       By:  /s/ Marla A.
DeYulis
Title:     Assistant Vice President     NORTHERN TRUST COMPANY       By:  /s/
Eric Dybing
Title:     Second Vice President     BANCO POPULAR DE PUERTO RICO       By:  /s/
Hector J. Gonzalez
Title:     Vice President     CIBC INC.       By:  /s/ Dominic Sorresso
Title:     Executive Director     PNC BANK, NATIONAL ASSOCIATION       By:  /s/
Robert Giannone
Title:     Vice President     SUMITOMO MITSUI BANKING
CORPORATON       By:  /s/ Edward D. Henderson, Jr.
Title:     General Manager  


SCHEDULE  I TO THE AMENDMENT AND RESTATEMENT


COMMITMENTS AND APPLICABLE LENDING OFFICES

Name of Initial Lender Commitment Domestic Lending Office Eurodollar Lending
Office

--------------------------------------------------------------------------------

BANCO POPULAR $10,000,000 7 West 51st - 2nd Floor 7 West 51st - 2nd Floor DE
PUERTO RICO,   New York, NY 10019 New York, NY 10019 NEW YORK   Attn: Hector J.
Gonzalez Attn: Hector J. Gonzalez BRANCH   T: (212) 445-1988 T: (212) 445-1988  
  F: (212) 245-4677 F: (212) 245-4677

--------------------------------------------------------------------------------

BANK OF AMERICA, $40,000,000 901 Main Street, 14th Floor 901 Main Street, 14th
Floor N.A.   Dallas, TX 75202 Dallas, TX 75202     Attn: Sam Brown Attn: Sam
Brown     T: (214) 209-9262 T: (214) 209-9262     F: (214) 290-9519 F: (214)
290-9519

--------------------------------------------------------------------------------

CIBC Inc. $10,000,000 425 Lexington Avenue 425 Lexington Avenue     New York, NY
10017 New York, NY 10017     Attn: Dominic Sorresso Attn: Dominic Sorresso    
T: (212) 856-4133 T: (212) 856-4133     F: (212) 856-3991 F: (212) 856-3991

--------------------------------------------------------------------------------

CITIBANK, N.A. $40,000,000 Two Penns Way Two Penns Way     New Castle, DE 19720
New Castle, DE 19720     Attn: Bank Loan Attn: Bank Loan     Syndications
Syndications     T: (302) 894-6029 T: (302) 894-6029     F: (212) 994-0961 F:
(212) 994-0961

--------------------------------------------------------------------------------

MELLON BANK, $25,000,000 3 Mellon Bank Center, 12th 3 Mellon Bank Center, N.A.  
Floor 12th Floor     Pittsburgh, PA 15259 Pittsburgh, PA 15259     Attn:
Sannford M. Richards Attn: Sannford M. Richards     T: (412) 234-8285 T: (412)
234-8285     F: (412) 209-6118 F: (412) 209-6118

--------------------------------------------------------------------------------

NORTHERN TRUST $20,000,000 50 S. LaSalle Street 50 S. LaSalle Street COMPANY  
Chicago, IL 60675 Chicago, IL 60675     Attn: Linda Honda Attn: Linda Honda    
T: (312) 444-4715 T: (312) 444-4715     F: (312) 630-1566 F: (312) 630-1566

--------------------------------------------------------------------------------

PNC BANK, $10,000,000 1600 Market Street 1600 Market Street NATIONAL   MS F2
F07021 5 MS F2 F07021 5 ASSOCIATION   Philadelphia, PA 19103 Philadelphia, PA
19103     Attn: Robert F. Giannone Attn: Robert F. Giannone     T: (215)
585-7630 T: (215) 585-7630     F: (215) 585-6987 F: (215) 585-6987

--------------------------------------------------------------------------------

SUMITOMO MITSUI $10,000,000 277 Park Avenue 277 Park Avenue BANKING   New York,
NY 10172 New York, NY 10172 CORPORATION   Attn: Tracey Watson Attn: Tracey
Watson     T: (212) 224-4393 T: (212) 224-4393     F: (212) 224-5197 F: (212)
224-5197

--------------------------------------------------------------------------------

UBS LOAN FINANCE $35,000,000 677 Washington Blvd. 677 Washington Blvd. LLC  
Stamford, CT 06901 Stamford, CT 06901     Attn: Denise Conzo Attn: Denise Conzo
    T: (203) 719-3853 T: (203) 719-3853     F: (203) 719-3888 F: (203) 719-3888

--------------------------------------------------------------------------------

TOTAL OF $200,000,000     COMMITMENTS      